IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Warner J. Hamilton Jr. and                :
Maria D. Hamilton,                        :
                         Petitioners      :
                                          :
               v.                         :    No. 705 F.R. 2019
                                          :
Commonwealth of Pennsylvania,             :
                     Respondent           :


PER CURIAM                             ORDER


               NOW, October 18, 2022, upon consideration of Petitioners’

application for reargument/reconsideration, and Respondent’s answer in

response thereto, the application is denied.